Exhibit 10.2

[Destination Maternity Corporation letterhead]

September 7, 2017

Allen Weinstein

VIA HAND DELIVERY

 

Re: Employment Terms

Dear Allen:

On behalf of Destination Maternity Corporation (the “Company”), I am pleased to
confirm the Company’s employment of you as the interim Chief Executive Officer
of the Company. This letter agreement (“Agreement”) memorializes the terms and
conditions agreed to and shall become effective September 7, 2017 (the
“Effective Date”). The terms and conditions of your employment with the Company
following the Effective Date shall be as follows:

 

POSITION:    Interim Chief Executive Officer of the Company. REPORTING:    Board
of Directors of the Company (the “Board”). DUTIES:    During your employment by
the Company, you shall use your best efforts to serve the Company faithfully and
shall devote your full time, attention, skill and efforts to the performance of
the duties required by or appropriate for an interim Chief Executive Officer of
the Company. You agree to assume such duties and responsibilities as may be
customarily incident to such position and as may be reasonably and lawfully
assigned to you from time to time by the Board.    Your employment will be on an
at-will basis. BASE SALARY:    Commencing with the Effective Date, you will be
paid an annualized base salary of $620,000 (“Base Salary”), payable in
accordance with the Company’s regular payroll practices in effect from time to
time. BONUS:    As interim Chief Executive Officer, you will not be eligible to
participate in the Company’s Management Incentive Program or in any severance
arrangement (other than as specifically described below), or receive any other
incentive or executive perquisite not described in the Agreement, unless the
Board (or a committee thereof), in its sole discretion, decides otherwise.
Notwithstanding the foregoing, if you are still employed by the Company on
March 17, 2018, or your employment has been sooner terminated by the Company,
you shall receive a lump sum bonus payment of $50,000 (the “Bonus”) as soon as
administratively feasible following March 17, 2018 or such earlier termination
date. EXPENSES:    The Company shall reimburse you for all reasonable and
necessary business expenses incurred for the benefit of the Company during your
period of interim service, including reimbursement of reasonable transportation
and temporary living expenses incurred by you as a result of your commuting
and/or temporary relocation during your period of interim service.



--------------------------------------------------------------------------------

BENEFITS:    During employment, you will be eligible to participate in all
medical and health plans or other employee welfare benefit plans that the
Company provides to other senior executive officers, subject to the terms of
those plans. TERMINATION:    As stated above, you will be an “at-will” employee
who can resign or terminate your employment with the Company at any time.
Likewise, the Company may terminate your employment at any time and for any
reason whatsoever, with or without cause any or advance notice. SECTION 409A
COMPLIANCE:    Notwithstanding the other provisions hereof, this Agreement is
intended to comply with or be exempt from the requirements of Section 409A, to
the extent applicable, and this Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with or
be exempt from Section 409A, if necessary, any such provision shall be deemed
amended to comply with Section 409A and regulations thereunder.   
Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements and in-kind benefits provided hereunder shall be made or provided
in accordance with the requirements of section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during your lifetime, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in- kind benefits to be
provided, in any other taxable year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
MISCELLANEOUS:    The Company will be entitled to withhold from any amounts to
be paid or benefits provided to you hereunder any federal, state, local or
foreign withholding, FICA contributions, or other taxes, charges or deductions
which it is from time to time required to withhold. The Company will be entitled
to rely on the advice of counsel if any question as to the amount or requirement
of any such withholding shall arise.    As a Company employee, you will be
expected to abide by all Company rules and regulations.    Any notice, request,
instruction or other document given under this Agreement shall be in writing and
shall be addressed and delivered, in the case of the Company, to the Board at
the principal office of the Company and, in your case, to your address as shown
in the records of the Company or to such other address as may be designated in
writing by either party.

 

2



--------------------------------------------------------------------------------

  This Agreement shall be exclusively governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to conflicts
of law doctrine.   The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision.   A waiver by either party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other or subsequent breach by the other party.   This Agreement forms the
complete statement of your employment terms with the Company, and supersedes any
other agreements made to you by anyone, whether oral or written. This Agreement
may not be amended or revised except by a writing signed by the parties.   This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Agreement at the
signature line below and return an executed copy to my attention.

 

Very truly yours, Destination Maternity Corporation By:   /s/ David Stern  
David Stern   Executive Vice President
and Chief Financial Officer

 

Accepted and agreed to by: /s/
Allen Weinstein                                              Allen Weinstein
Date:     September 7, 2017                                   

 

4